As filed with the Securities and Exchange Commission on February 19, 2016 Registration No.333-172233 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SWISHER HYGIENE INC. (Exact name of registrant as specified in its charter) Delaware 27-3819646 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 350 East Las Olas Boulevard, Suite 1600 Fort Lauderdale, Florida (Address of Principal Executive Offices) (Zip Code) CoolBrands International Inc. 2002 Stock Option Plan (Full Title of the Plan) Richard L. Handley c/o Akerman LLP 350 East Las Olas Boulevard, Suite 1600 Fort Lauderdale, Florida 33301 (Name and Address of Agent for Service) (203) 682-8331 (Telephone number, including area code, of agent for service) With a copy to: Edward L. Ristaino Akerman LLP 350 East Las Olas Boulevard, Suite 1600 Fort Lauderdale, FL 33301 (954) 463-2700 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) TERMINATION OF REGISTRATION This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-8 (Registration No. 333-172233) (the "Registration Statement") filed with the Securities and Exchange Commission by Swisher Hygiene Inc. (the "Registrant"), on February 14, 2011, with respect to the offer and sale of up to 88,0001 shares of the Registrant’s common stock, par value $0.001 per share (the "Common Stock"), issuable pursuant to the CoolBrands International Inc. 2002 Stock Option Plan (the "Plan"). The Registrant's Board of Directors terminated the Plan on February 19, 2016 and no equity awards previously subject to the Plan remain outstanding. This Post-Effective Amendment No. 1 is being filed to remove from registration all securities that were included in the Registration Statement but remain unsold under the Registration Statement. 1 Reflects the Registrant's 1:10 reverse stock split, which was effective on June 3, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Lauderdale, State of Florida, on February 19, 2016. SWISHER HYGIENE INC. By: /s/William M. Pierce Name: William M. Pierce Title: President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to Registration Statement on Form S-8 (Registration No. 333-174072) has been signed by the following persons in the capacities and on the dates indicated. Principal Executive Officer: /s/WILLIAM M. PIERCE Date: February 19, 2016 William M. Pierce President and Chief Executive Officer Principal Financial Officer and Principal Accounting Officer: /s/ WILLIAM T. NANOVSKY Date: February 19, 2016 William T. Nanovsky Chief Financial Officer Directors of the Company: /s/ RICHARD L. HANDLEY Date: February 19, 2016 Richard L. Handley /s/WILLIAM M. PIERCE Date: February 19, 2016 William M. Pierce /s/WILLIAM D. PRUITT Date: February 19, 2016 William D. Pruitt /s/DAVID PRUSSKY Date: February 19, 2016 David Prussky /s/ JOSEPH BURKE Date: February 19, 2016 Joseph Burke 3
